Exhibit 99.2 NEWS RELEASE Contact: Investor Relations 708-483-1300 Ext 1331 TreeHouse Foods, Inc. Announces Expansion of Board of Directors Westchester, IL, August 6, 2009 TreeHouse Foods, Inc. (NYSE: THS) announced today that the Company has expanded the size of its Board from seven to nine members and appointed Dennis F. O’Brien and David B. Vermylen to its Board of Directors. Commenting on the expansion, Sam K. Reed, Chairman and CEO, said, “TreeHouse has doubled in size since its public debut in 2005, and the Board has concluded that expansion in size was appropriate in light of the increased workload of the Board and complexity of the business.”Mr. Reed also stated that “the skills and expertise of our new directors complement our existing board members and reflect the Board’s commitment to governance and business leadership.” Dennis F.
